 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00157-TLN
12                      Plaintiff,
13          v.
14   XAVIER ALEXANDER
     SPEROPOULOS,
15
                        Defendant.
16
     UNITED STATES OF AMERICA,                          Related Case No. 2:19-CR-00169-WBS
17

18                     Plaintiff,
     v.                                                ORDER RELATING CASES
19
     LAUREN CROWE,
20
                       Defendant.
21

22

23          The Court has reviewed the government’s Notice of Related Cases, filed September 27,

24   2019. (ECF No. 48.) Examination of the above-captioned actions reveals that they are related

25   within the meaning of Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, two actions are

26   related when they involve the same parties and are based on a same or similar claim; when they
27   involve the same transaction, property, or event; or when they “involve similar questions of fact

28   and the same question of law and their assignment to the same Judge . . . is likely to effect a

                                                        1
 1   substantial savings of judicial effort.” L.R. 123(a). Further,

 2           [i]f the Judge to whom the action with the lower or lowest number has been assigned
            determines that assignment of the actions to a single Judge is likely to effect a
 3
            savings of judicial effort or other economies, that Judge is authorized to enter an
 4          order reassigning all higher numbered related actions to himself or herself.

 5   L.R. 123(c).
 6          Here, Defendants were arrested on January 22, 2019 pursuant to a criminal complaint
 7
     charging them with conspiring to distribute narcotics and distribution of narcotics. (ECF No. 48
 8
     at 2.) The complaint alleges that Defendants worked jointly to operate a darkweb vendor account
 9
     in which they sent marijuana parcels to customers throughout the country. (No. 2:19-CR-000157-
10

11   TLN, ECF No. 1 at 4; No. 2:19-CR-00169-WVS, ECF No. 4.) Given the factual overlap, almost

12   all the evidence in the cases relates to both Defendants. Moreover, the above-captioned cases

13   involve the “same question of law” because Defendants are both alleged to have violated 21
14   U.S.C. § 841(a)(1) and 21 U.S.C. § 846. (see No. 2:19-cr-000157-TLN, ECF No. 1 at 3; No.
15
     2:19-cr-00169-WVS, ECF No. 1 at 3.) Accordingly, the Court finds there is sufficient overlap
16
     between the questions of law and fact in both cases to merit relating them, and assignment to the
17
     same Judge will save judicial resources and effort.
18

19          IT IS THEREFORE ORDERED that the action denominated 2:19-cr-00169-WBS be

20   reassigned to District Judge Troy L. Nunley, and the caption shall read 2:19-cr-00169-TLN. Any

21   dates currently set in 2:19-CR-00169-WBS are hereby VACATED.
22
            IT IS SO ORDERED.
23
     Dated: October 1, 2019
24

25

26
27                                       Troy L. Nunley
                                         United States District Judge
28

                                                       2
